NO. 07-06-0166-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                  AUGUST 2, 2006
                          ______________________________

                     THE SPOOL TRUSTS, ET AL., APPELLANTS

                                            V.

              BONNE RHEA CRAIG, JOSEPH ROBERT MCCART,
      AND RAY A. SNEAD, TRUSTEES OF THE SPOOL TRUSTS, APPELLEES
                   _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 57,079-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       On July 21, 2006, the appellants filed an Unopposed Motion to Dismiss Appeal. No

decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith. Tex. R. App. P. 42.1. All costs incurred are adjudged against the party incurring

the same.


                                                 James T. Campbell
                                                     Justice